Per Curiam.

Having thoroughly reviewed the instant record, we agree that respondent violated the Disciplinary Rules as found by the board and that this requires a severe sanction. However, because we believe it is unlikely that respondent will repeat his misconduct, we find an indefinite suspension inappropriate. Accordingly, we order that respondent be suspended from the practice of law in Ohio for a period of two years. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Douglas, Wright, H. Brown and Grey, JJ., concur.
Holmes, J., dissents.
Lawrence Grey, J., of the Fourth Appellate District, sitting for Resnick, J.